                                           Case 4:17-cv-03820-JSW Document 230 Filed 03/19/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MICHAEL ORTIZ,                                    Case No. 17-cv-03820-JSW
                                                         Plaintiff,
                                   8
                                                                                             ORDER DENYING MOTIONS IN
                                                    v.                                       LIMINE, WITHOUT PREJUDICE TO
                                   9
                                                                                             MAKING SPECIFIC OBJECTIONS AT
                                  10       AMAZON.COM LLC, et al.,                           TRIAL
                                                         Defendants.                         Re: Dkt. Nos. 212-213, 216
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Now before the Court are Defendants’ motions in limine to exclude any and all evidence

                                  14   regarding: (1) specific experiences of managers other than Plaintiff or Level 4 Shift Managers at

                                  15   the specific facilities where Plaintiff worked during the time he worked at those facilities; (2)

                                  16   processes, staffing, or volume at delivery stations other than the three facilities at which Plaintiff

                                  17   worked; and (3) Defendants’ policies and practices before February 1, 2016 and after December

                                  18   11, 2016.1

                                  19           Defendants argue this evidence should be excluded because it is not relevant to Plaintiff’s

                                  20   individual claims. In the alternative, Defendants argue it should be excluded under Federal Rule

                                  21   of Evidence 403 because the probative value of such evidence is substantially outweighed by the

                                  22   fact that presentation of the evidence would lead to undue delay and would waste time.

                                  23           The Court begins its analysis recognizing that the issue of whether Plaintiff is subject to

                                  24   the executive exemption is an affirmative defense on which Defendants bear the burden of proof.

                                  25
                                       1
                                  26           Plaintiff argues the Court should deny the motions because Defendants did not identify the
                                       specific testimony or exhibits that fall within these categories of evidence. Although a more
                                  27   tailored motion would have enabled the Court to issue a more tailored ruling, the Court concludes
                                       the motions are specific enough to comply with Federal Rule of Civil 7(b)(1)(B). Moreover, the
                                  28   parties’ list of objections to exhibits (Dkt. No. 223) refers to motion in limine number 3 for two of
                                       the exhibits to which Defendants’ object.
                                           Case 4:17-cv-03820-JSW Document 230 Filed 03/19/21 Page 2 of 3




                                   1   To meet their burden, Defendants will be required to show that Plaintiff was “primarily engaged in

                                   2   duties which meet the test of the exemption.” As part of that inquiry, “[t]he work actually

                                   3   performed by the employee during the course of the workweek” will be the Court’s “first and

                                   4   foremost” consideration. The Court also considers the amount of time Plaintiff spent on such

                                   5   work. 8 Cal. Code Regs. § 11070(1)(A)(1)(e).

                                   6          However, the Court also will be required to consider Defendants “realistic expectations

                                   7   and the realistic requirements of the job[.]” Id.; see also Ramirez v. Yosemite Water Co., 20 Cal.

                                   8   4th 785, 802 (1999). Defendants fail to adequately address that aspect of the “fact-intensive”

                                   9   inquiry required to establish their affirmative defense in any of their three motions in limine.2

                                  10          Defendants also do not suggest they will not put on evidence to show how their

                                  11   expectations for the position were communicated to Plaintiff and why they contend those

                                  12   expectations were realistic. It is true the Court concluded that “a Level 4 Shift Manager’s duties
Northern District of California
 United States District Court




                                  13   can vary depending on the type of shift a class member covers and that processes may vary among

                                  14   facilities[.]” (Dkt. 181, Order Denying Motion for Class Certification at 16:3-6.) The Court

                                  15   concludes, however, that finding does not preclude a finding that the experience of other Level 4

                                  16   Shift Managers, processes, staffing, or volume at other facilities, and policies in place before or

                                  17   after Plaintiff’s tenure would be relevant to Defendants’ realistic expectations for a position that it

                                  18   has uniformly classified as exempt. Nor should those findings prevent Plaintiff from countering

                                  19   any evidence Defendants may present on that issue. See, e.g., Heyen v. Safeway Inc., 216 Cal.

                                  20   App. 4th 795, 800-03 (2013) (considering testimony on defendant’s realistic expectations for

                                  21   position at issue from managers who worked at stores other than the plaintiff’s store).

                                  22          Therefore, the Court DENIES Defendants’ motions in limine to the extent they seek a

                                  23   blanket exclusion of the categories of evidence covered by those motions based on relevance. The

                                  24   Court will not preclude Defendants from objecting to particular evidence or testimony on this

                                  25
                                       2
                                  26          Defendants do rely, in part, on United National Maintenance, Inc. v. San Diego
                                       Convention Center Corp., 2012 WL 3861695, *18 (S.D. Cal. Sept. 5, 2012), affirmed in part and
                                  27   reversed in part on other grounds, 766 F.3d 1002 (9th Cir. 2014). That case addressed a
                                       contractual dispute and did not address the parties’ “realistic expectations” in the context of a
                                  28   wage and hour claim. For that reason, the Court does not find it persuasive on the issue of
                                       relevance.
                                                                                         2
                                          Case 4:17-cv-03820-JSW Document 230 Filed 03/19/21 Page 3 of 3




                                   1   basis during the trial.

                                   2           The Court does find Defendants’ argument regarding the potential for undue delay and

                                   3   wasted time persuasive, and it intends to limit the scope of this bifurcated trial to Plaintiff’s

                                   4   individual claim and to curtail any attempts from Plaintiff to stray from the stipulated procedure

                                   5   approved by the Court. Therefore, although Court will not make a blanket ruling preventing

                                   6   Plaintiff from introducing evidence covered by the categories addressed in Defendants’ motion, it

                                   7   will require a very strong showing from Plaintiff as to why the exhibit or testimony is directly

                                   8   relevant to Defendants’ realistic expectations for the Level 4 Shift Manager position and why it is

                                   9   not cumulative of evidence already presented on that issue.

                                  10           IT IS SO ORDERED.

                                  11   Dated: March 19, 2021

                                  12                                                     ____________________________________
Northern District of California
 United States District Court




                                                                                         JEFFREY S. WHITE
                                  13                                                     United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
